DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/7/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 and 8-16 have been considered but are moot based on new ground of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 10:  claim language includes “the value representative of the load on the network associated with the alternative access network” in lines 4-5, however, whether “the value, the load, the network” refers to “representative of a load on the first access network”, or “representative of a load on a first leg of the first access network”, or “representative of a load on a second leg of the first access network”, or another value representative of another load on another network is unclear.  Examination continued with the assumption of a new value of another network of the alternative access network.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6, 8, 11-13, 15-16, and 21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al. (WO 2016/000313 A1 [citations are from a translation by the EPO website]) hereinafter Zhang.
	Regarding claim 1, Zhang teaches a method performed in a terminal (UE collects load information; lines 145-146) comprising at least one first wireless communication interface connected to a first access network by way of an access point (UE checks suitability of radio access technology (RAT) including access point (AP) for handover; lines 146-148, RAT selection between cellular and WiFi (first interface); lines 158-159) and at least one second wireless communication interface connected to a second access network (UE checks suitability of RAT including evolved node (H)eNB for handover; lines 146-148, RAT selection between cellular and WiFi (second interface); lines 158-159), the method comprising: obtaining a value representative of a load on the first access network (scalar output obtained from multiple parameters including input of AP load and AP backhaul load; lines 497-499, output value; lines 527-528), comprising obtaining a value representative of a load on a first leg of the first access network located upstream of the access point (input includes AP load; lines 298-300 and lines 482-483, input includes value; lines 427-429), between the terminal and the access point, and obtaining a value representative of a load on a second leg of the first access network located downstream of the access point (input includes AP backhaul load; lines 298-300 and lines 482-483, input includes value; lines 427-429); and automatically selecting a communication interface of the terminal, which comprises selecting the first wireless communication interface based on the value representative of the load on the first access network (UE selects access/handover between access technologies; lines 136-138, output for decision process obtained from input of AP load and AP backhaul load; lines 497-500, decision process includes selecting attachment point with highest RAT fitness; lines 537-538); and establishing a communication by way of the selected communication interface (attachment point with highest RAT fitness is selected and access or handover started; lines 537-539, establish new session or perform handover; lines 339-340).
	Regarding claim 6, Zhang further teaches wherein the first wireless communication interface is furthermore selected on the basis of a value representative of quality of a radio signal emitted by the access point to which said first wireless communication interface is connected (triggering handover decision when RSS change detected and description of making decision when degrades rapidly indicates quality of signal to which interface is connected; lines 209-213).
	Regarding claim 8, Zhang further teaches wherein the first access network is a Wi-Fi network (UE selects among WiFi AP; lines 136-137) and the second access network is a cellular network (UE selects among eNB/HeNB; lines 136-137).

	Regarding claim 11, the claim is interpreted and rejected for the same reason as set forth in claim 1, including a device (Fig. 1 showing UE) a processor (controller; line 134, 5G cellular network including phones UEs (processor implied); lines 52-53 and Fig. 1) a non-transitory computer-readable medium comprising instructions stored thereon (5G cellular network including phones UEs (media implied); lines 52-53 and Fig. 1, controller; line 134, various scenarios required and use of fuzzy logic strategy on UE according to multiple parameters; lines 296-298).

	Regarding claim 12, Zhang teaches a method comprising: transmitting, with a network access point (access point (AP) triggers UE (AP transmits information to UE) for selection process; lines 201-202 and lines 451-453) including at least one interface with a network downstream of the access point (AP backhaul load where backhaul indicates an interface downstream of AP; lines 497-499) and at least one interface with a network upstream of the access point (radio access technology (RAT) for UE and AP where RAT between UE and AP indicates an interface upstream of AP; lines 146-148 and lines 158-159), a value representative of a load on the network downstream of the access point (UE receives Hotspot2.0 new message; lines 201-202, Hotspot2.0 provides AP load information to UE; lines 281-285, UE fuzzifies AP backhaul load where fuzzifies indicates value; lines 482-485), wherein transmitting comprises: obtaining the value representative of the load on the downstream network, and transmitting the value representative of the load on the downstream network to a terminal connected to the upstream network (AP triggers (transmits to) UE with new Hotspot2.0 message; lines 201-202, Hotspot2.0 provides AP backhaul load information to UE; lines 281-285, UE fuzzifies AP backhaul load; lines 482-485), the terminal being configured to automatically select a communication interface for establishing a communication (UE checks suitability of RAT for handover; lines 146-148, RAT selection between cellular and WiFi (first interface); lines 158-159, decision process includes selecting attachment point with highest RAT fitness; lines 537-538) at least on the basis of the value representative of the load on the downstream network and of a value representative of a load on the network upstream of the access point, between the terminal and the access point (output for decision process obtained from input of AP load (upload) and AP backhaul load (downstream); lines 298-300 and lines 482-483 and lines 497-500).

	Regarding claim 13, the claim is interpreted and rejected for the same reason as set forth in claim 12, including a device (access point (AP); lines 136-137) a processor (AP (processor implied); lines 136-137) a non-transitory computer-readable medium comprising instructions stored thereon (AP (media implied); lines 136-137).

	Regarding claim 15, Zhang teaches a communication terminal comprising the device according to claim 11 (5G cellular network including phones UEs; lines 52-53 and Fig. 1). 

	Regarding claim 16, the claim is interpreted and rejected for the same reason as set forth in claim 1, including a non-transitory processor-readable data medium on which is recorded a computer program comprising instructions (controller; line 134, 5G cellular network including phones UEs (processor implied); lines 52-53 and Fig. 1, 5G cellular network including phones UEs (media implied); lines 52-53 and Fig. 1, controller; line 134, various scenarios required and use of fuzzy logic strategy on UE according to multiple parameters; lines 296-298).

	Regarding claim 21, the claim is interpreted and rejected for the same reason as set forth in claim 6.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Horn et al. (US 2014/0328193 A1) hereinafter Horn.
	Regarding claim 2, Zhang teaches the limitation of previous claim 1.
	Zhang further teaches furthermore comprising, once the communication has been established by way of the selected communication interface (multi-RAT selection algorithm (after establishing communication, repeat steps); lines 158-159, switching between multiple RATs; lines 134-138), the following acts: determining a value representative of quality of the communication on the basis of received communication data (trigger event includes change detected based on received communication data; lines 209-210, four trigger branches of Fig. 2 including change detected; line 442 and Fig. 2).
	Zhang does not explicitly disclose depending on the value representative of the load on the first access network and on the value representative of the quality of the communication, switching the communication to another communication interface of said terminal
	However, in the same field of endeavor, Horn teaches depending on the value representative of the load on the first access network and on the value representative of the quality of the communication (selecting multiple metrics; para. 106, Fig. 10 showing two sets of metrics including measurements based on received communication data, first set of metrics include measurements based on received communication data; para. 111, second set of metrics include load; para. 112), switching the communication to another communication interface of said terminal (UE network selection; para. 63-64).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Horn to the system of Zhang, where Zhang's selecting suitable RAT (lines 123-126) along with Horn’s increasing versatility by utilizing different interfaces (para. 05) improves user experience by enabling users to communicate with different and/or suitable interfaces in different areas.

	Regarding claim 17, the claim is interpreted and rejected for the same reason as set forth in claim 2.

Claim(s) 3-4, 14, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Bergström (US 2016/0050709 A1) hereinafter Bergström.
	Regarding claim 3, Zhang teaches the limitation of previous claim 1.
	Zhang does not explicitly disclose wherein the value representative of the load on the first access network is determined at least on the basis of the idle-period density measured for the first access network.
	However, in the same field of endeavor, Bergström teaches wherein the value representative of the load on the first access network is determined at least on the basis of the idle-period density measured for the first access network (load condition of AP includes amount of time AP senses medium is busy; para. 21-22).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Bergström to the system of Zhang, where Zhang's selecting suitable RAT (lines 123-126) along with Bergström’s determination of when to move from 3GPP to WLAN (para. 36) improves user experience by maintaining quality by determining when to move to a suitable interface.
	Regarding claim 4, the combination of Zhang and Bergström teaches the limitation of previous claim 3.
	Bergström further teaches wherein the value representative of the load on the first access network is determined at least on the basis of an idle-period distribution in a time window (load condition of AP includes amount of time AP senses medium is busy; para. 21-22).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Bergström to the modified system of Zhang and Bergström, where Zhang and Bergström's modified system along with Bergström’s determination of when to move from 3GPP to WLAN (para. 36) improves user experience by maintaining quality by determining when to move to a suitable interface.

	Regarding claim 14, Zhang teaches the limitation of previous claim 13.
	Zhang does not explicitly disclose a network gateway comprising the device according to claim 13.
	However, in the same field of endeavor, Bergström teaches a network gateway comprising the device according to claim 13 (Wi-Fi and mobile network access network selection; para. 24 and para. 79 indicating example configuration, WiFi AP 62 using DSL as backhaul; para. 28,

    PNG
    media_image1.png
    263
    375
    media_image1.png
    Greyscale

Fig. 6 showing example configuration, where AP having WiFi connection to mobile device 60 and backhaul being DSL indicates network gateway including device (WiFi AP) of claim 13).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Bergström to the system of Zhang, where Zhang's selecting suitable RAT (lines 123-126) along with Bergström’s determination of when to move from 3GPP to WLAN (para. 36) improves user experience by maintaining quality by determining when to move to a suitable interface.

	Regarding claim 18, the claim is interpreted and rejected for the same reason as set forth in claim 3.
	Regarding claim 19, the claim is interpreted and rejected for the same reason as set forth in claim 4.

Claim(s) 5 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Gerasimenko et al. (US 2015/0271848 A1) hereinafter Gerasimenko.
	Regarding claim 5, Zhang teaches the limitation of previous claim 1.
	Zhang does not explicitly disclose wherein the value representative of the load on the first access network is determined at least on the basis of a collision rate of data frames exchanged over the first access network. 
	However, in the same field of endeavor, Gerasimenko teaches wherein the value representative of the load on the first access network (overloads are detected based on collision rate; para. 45 most / least loaded AP; para. 46, configurations based on current load on WLAN; para. 55 indicating value representative of load for comparison of threshold to determine overload, for comparison to determine most / least loaded AP, and for values for different configurations) is determined at least on the basis of a collision rate of data frames (overloads are detected based on collision rate; para. 45) exchanged over the first access network (loads based on packets of file transfer protocol (FTP) traffic over WLAN; para. 49 where FTP traffic indicates data frames).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Gerasimenko to the system of Zhang, where Zhang's selecting suitable RAT (lines 123-126) along with Gerasimenko’s Heterogeneous network for handling traffic loads (para. 21 and para. 26 and para. 29) improves user experience by improving control of quality of service using offloading.

	Regarding claim 20, the claim is interpreted and rejected for the same reason as set forth in claim 5.

Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Jung (KR 20110027042 A [citations are from a translation by the EPO website]) hereinafter Jung.
	Regarding claim 9, Zhang teaches the limitation of previous claim 1.
	Zhang does not explicitly disclose displaying an indication representative of the load on the network on a screen of the terminal.
	However, in the same field of endeavor, Jung teaches displaying an indication representative of the load on the network on a screen of the terminal (terminal displaying image of multiple conditions (load) on display unit; page 02 lines 69-71, pages 3-4 lines 111-123, page 15 lines 618-619).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Jung to the system of Zhang, where Zhang's selecting suitable RAT (lines 123-126) along with Jung’s user's selection of AP (page 03 lines 117-118) improves user experience by enabling manual selection of an AP based on user desire.

	Regarding claim 10, Zhang teaches the limitation of previous claim 1.
	Zhang does not explicitly disclose once the communication has been established by way of an access network, displaying an interface element suitable for performing a switch of the communication to an alternative access network based on the value representative of the load on the network associated with the alternative access network.
	Jung further teaches once the communication has been established by way of an access network (user attempts to connect to another network; page 27 lines 1100-1101 indicating communication has been established via an access network), displaying an interface element (candidate APs displayed; page 27 lines 1106-1108) suitable for performing a switch of the communication to an alternative access network (mobile terminal includes 3G mobile communication; page 5 line 176 and page 06 line 221, user selects an AP from among candidate APs displayed; page 27 lines 1106-1108 where selection among candidates indicates switch to suitable alternative access network) based on the value representative of the load on the network associated with the alternative access network (indicator changes based on whether idleness is greater than or equal to reference value; page 27 lines 1126-1128 where idleness greater than or equal to reference value indicates value representative of load).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Jung to the system of Zhang, where Zhang's selecting suitable RAT (lines 123-126) along with Jung’s user's selection of AP (page 03 lines 117-118) improves user experience by enabling manual selection of an AP based on user desire.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

	Chou et al. (US 2015/0029879 A1) discloses selecting a radio node for data traffic offloading.
	Belghoul (US 2014/0364167 A1) discloses a mobile communication device with multiple wireless transceivers and methods for use therewith.
	Kwak et al. (US 2005/0157676 A1) discloses a method and apparatus for determining and managing congestion in a wireless communications system.
	Klatt et al. (US 2016/0165531 A1) discloses method for enhanced access selection for a user equipment in a cellular telecommunications network, telecommunications network, and system for enhanced access selection of a user equipment.

	The examiner notes Jung, made of record in the Office Action of 10/7/2020, is not included in the instant Office Action.

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE L PEREZ whose telephone number is (571)270-7348. The examiner can normally be reached M-F 11 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.L.P./Examiner, Art Unit 2474 

/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474